DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Applicant’s election without traverse of claims 9-16 in the reply filed on 9/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 13, and 16 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Campbell et al (US 2009/0161090 A).
Re claim 9, Campbell et al disclose A method, comprising: directing laser light from a pupil retro illumination light source onto a retina of an eye via a sample path of an optical coherence tomography (OCT) interferometer of an optical measurement instrument which includes the pupil retro illumination light source and the OCT interferometer, the laser light passing through an intraocular lens OL) implanted into the eye (see 0159 and 0046); capturing an image of the eye from a portion of the laser light returned from the retina of the eye, the returned laser light also passing through the IOL (see 0101 and 0046); detecting from the captured image one or more fiducials of the IOL (see 1040); and ascertaining an angular orientation of the eye from the one or more detected fiducials (see 1040).
Re claim 10, Campbell et al disclose further comprising employing a wavefront aberrometer of the optical measurement instrument to ascertain a magnitude of astigmatism and a refractive cylinder axis of the eye (see 0157).
	Re claim 11, Campbell et al disclose further comprising ascertaining an angular orientation at which the IOL should have been disposed within the eye to produce optimal vision, from the measured magnitude of the astigmatism of the eye, the measured refractive cylinder axis of the eye, and a known cylinder power of the IOL (see 0157).
	Re claim 13, Campbell et al disclose wherein the optical measurement instrument further includes a corneal topographer and a structure having an aperture therethrough, wherein all of the wavefront aberrometer, the corneal topographer, the OCT interferometer, and the pupil retro illumination light source direct light to the eye through the aperture (see 0012, 0017. 0046).
	Re claim 16, Campbell et al disclose wherein detecting the one or more fiducials of the IOL from the captured image comprises detecting one or more dark spots in the captured image (see 0157).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 2009/0161090 A) and further in view of Raymond et al (US 2016/0150952 A).
Re claim 12, Campbell do not explicitly disclose wherein the OCT interferometer is configured to determine from the OCT measurement of the eye a position of the implanted IOL within the eye.
	However Raymond et al teach this limitation in at least 0241.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Campbell to include the above cited limitation as taught by Raymond for the predictable result of providing driving effective surgery vector function.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 2009/0161090 A) and further in view of Khomenko et al (US 20160054116 A1).
	Re claim 14, Campbell do not explicitly disclose wherein the sample path includes a Z-axis telescope configured to focus the OCT probe beam at a desired depth within the eye.
	However Khomenko et al teach this limitation in at least 0022.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Campbell to include the above cited limitation as taught by Khomenko et al for the predictable result of detailed characterization of the reviewed object.
Re claim 15, Campbell do not explicitly disclose wherein the sample path includes a scanner configured to scan the OCT probe beam in X and Y directions to span an X-Y OCT measurement space in the eye.
	However Khomenko et al teach this limitation in at least 0022.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Campbell to include the above cited limitation as taught by Khomenko et al for the predictable result of detailed characterization of the reviewed object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872